                Case 1:20-cr-00241-TFH Document 1 Filed 10/29/20 Page 1 of 9




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
                                      Holding a Crilninal Term
                            Grand Juw Sworn in on December 6,2019


UNITED STATES OF AⅣ IERICA

V.                                                    CRIMINAL NO。

ISPIIA'IL HAPIAD THIAB,                                18 UoS.C.§ 1542
         AIso known as                                (False Statementin Application and Use of
       ISIⅦ   A'EL HAMAD THIAB,"                      Passport)
        Also k■ own as
       ISⅣ IAA'EEL   HAⅣ IAD THYAAB,"                  18 UoS.C。   §1028A(a)(1)
        Also k■ own as                                (Aggravated ldentiけ Theft)
       ISIⅦ AEL   HAⅣ IAD THAIB ALKOBYSE,
        AIso known as                                 42 UoS.C.§ 408(a)(7)(A)
       ISⅣ IAELHAMAD THIAB AL‐                        (SOCial security Fraud)
        KUBAISI,"
        AIso known as
       ALI HAMAD THIAB,"
        AIso known as
       ALI HAMAD ALQUBEISY,"
        AIso known as
       ALI HAMAD THAIB ALKOBYSE,"
        AIso known as
       DANIEL JOSEPH BELL,"
        AIso known as
       ISⅣ IAEL   ALDULAIⅣ II,''

Defendant。




                                         INDICTMENT
          The Grand Jury chargcs that:


                                            COIINT ONE

          On orabOut March 28,2014,n7ithin the District OfC0111mbia and elscwhere,dcfendantISPIA'IL

I‐   IAMAD THIAB,also knowll as̀̀IShfA'EL I― IAMAD THIAB,"also knowll as̀̀ISNIIAA'EEL
             Case 1:20-cr-00241-TFH Document 1 Filed 10/29/20 Page 2 of 9




FIAMAD THYAAB," also known as "ISMAEL HAMAD THAIB ALKOBYSE," also known                                  as


"ISMAEL HAMAD THIAB AL-KUBAISI," also known                   as   "ALI HAMAD THIAB,"        also known as

"ALI HAMAD ALQUBEISY,"            also known as    "ALI FIAMAD THAIB ALKOBYSE,"              also known as

"DANIEL JOSEPH BELL," also known            as   "ISMAEL ALDULAIMI," willfully and knowingly made

a false siatement in an application for a passport with the intent to induce and secure the issuance of a

passport under the authority of the United States, for his own use and for the use of another, contrary to

the laws regulating the issuance ofpassports and the rules prescribed pursuant to such laws, namely that,

in a U.S. Passport Renewal Application for Eligible tndividuals signed and dated March 28,2014,the

defendant falsely represented his name to be "Daniel Joseph Bell" and his social security numberto be a

number that is fi.rlly known by the Grand Jury and identified herein by the last four digits, "6655," and

falsely represented himself to be a citizen or non-citizen national of the United States, all of which

statements the defendant knewto be false.

(False Statement in Application and Use of Passport, in violation of Title 18, United States Code,
Section 1542)



                                             COUNT TWO


        On or about   Marchl0,20l6,within    the   Disfict of Columbia   and elsewhere, defendant   ISMA'IL

HAMAD THIAB, also known as "ISMA'EL HAMAD THIAB," also known as "ISMAA'EEL

HAMAD THYAAB," also known as "ISMAEL HAMAD THAIB ALKOBYSE." also known                                   as

"ISMAEL FIAMAD THIAB AL-KUBAISI," also known as "ALI HAMAD THIAB," also known                            as

"ALI HAMAD ALQUBEISY,"            also known as    "ALI HAMAD THAIB ALKOBYSE,"               also known as

"DANIEL JOSEPH BELL," also known            as   "ISMAEL ALDULAIMI," willfully and knowingly made

a false statement in an application for a passport with the intent to induce and secure the issuance
                                                                                                     of a
passport under the authority of the United States, for his own use and for the
                                                                               use of another, contrary to
                                                      つ 一
                Case 1:20-cr-00241-TFH Document 1 Filed 10/29/20 Page 3 of 9




the laws regulating the issuance of passports and the rules prescribed pursuant to such laws, namely that,

in an Application for    a   U.S. Passport signed and dated March   l0,20l6,the   defendant falsely represented

his name to be "Daniel Joseph Bell" and his social security number to be a number that is fully known

by the Grand Jury and identified herein by the last four digits, "6655," and falsely represented himself to

be a citizen or non-citizen national of the United States, all of which statements the defendant knew to

be false.

(False Statement in Application and Use of Passport, in violation of Title 18, United States Code,
Section 1542)



                                               COUI\T THREE


            On or about March 1 0, 201 6, within the   Distict of Columbia   and elsewhere, defendant   ISMA'IL

FIAMAD THIAB, also known as "ISMA'EL HAMAD THIAB," also known as "ISMAA'EEL

HAMAD THYAAB," also known as "ISMAEL HAMAD THAIB ALKOBYSE," also known                                        as


"ISMAEL HAMAD THIAB AL-KUBAISI," also known                       as   "ALI HAMAD THLAB,"        also known as


"ALI HAMAD ALQUBEISY,"                 also known as   "ALI HAMAD THAIB ALKOBYSE,"               also known as

"DANIEL JOSEPH BELL," also known as "ISMAEL ALDULAIMI," during                        and in relation to a felony


offense relating to a false statement in the application for a U.S. passport, as specified in Count Two       of

this lndictment, did knowingly transfer, possess, and use, without lawfi.rl authority, a means of

identification of another person, that is, the defendant's deceased twin brother, Ali Hamad Thiab, and

such means of identification consisted of the social security number of such person, that is, a social

security number that is fully known by the Grand Jury and identified herein by the last four

digits, "6655."

    (Aggravated Identity Theft, in violation of Title 18, United States Code, Section 1028A(a)()




                                                         3
          Case 1:20-cr-00241-TFH Document 1 Filed 10/29/20 Page 4 of 9




                                         COTJNT FOT]R



       On or about March 10,2016, within the District of Columbia and elsewhere, defendant

ISMA'IL HAMAD THIAB, also known as "ISMA'EL HAMAD THIAB," also known                         as


"ISMAA'EEL HAMAD THYAAB," also known               as   "ISMAEL HAMAD THAIB ALKOBYSE,"

also known as "ISMAEL      HAMAD THIAB AL-KUBAISI," also known as "ALI HAMAD THIAB,"

also known as   "ALI HAMAD ALQUBEISY,"       also known as   "ALI HAMAD TFIAIB ALKOBYSE,"

also known as "DANIEL JOSEPH BELL," also known as "ISMAEL ALDULAIMI,"                  for the

purpose of obtaining something of value from a person and for other purposes, knowingly,

willfully, and with the intent to deceive, falsely used a social security account number,

assigned by the Commissioner        of Social Security (in the exercise of the Commissioner's

authority under section a05(c)(2) of Title 42 of the United States Code to establish and

maintain records) on the basis of false information furnished to the Commissioner of Social

Security by the defendant and by another person, in that, in an Application for a U.S. Passport

signed and dated March I0,2016,    the defendant used a social security account number that is

fully known by the Grand Jury and identified herein by the last four digits, "6655," which

number the defendant had obtained based             on false information furnished to      the

Commissioner of Social Security, namely anApplication for a Social SecurityNumber filed

on September     27   ,200I, in the name of Ali Hamad Thiab.

(Social Security Fraud, in violation of Title 42,tJnited States Code, Section a08(a)(7)(A))




                                               4
                Case 1:20-cr-00241-TFH Document 1 Filed 10/29/20 Page 5 of 9




                                                COUNT FIVE


           On or about   April 18,2077,within   the District of Columbia and elsewhere, defendant   ISMA'IL

HAMAD THIAB, also known as "ISMA'EL HAMAD THIAB," also known as "ISMAA'EEL

HAMAD THYAAB," also known as "ISMAEL HAMAD THAIB ALKOBYSE," also known                                   as


"ISMAEL HAMAD THIAB AL-KUBAISI," also known                     as   "ALI HAMAD THIAB,"     also known as

"ALI HAMAD ALQUBEISY,"              also known as   "ALI HAMAD THAIB ALKOBYSE,"             also known as

"DANIEL JOSEPH BELL," also known            as   "ISMAEL ALDULAIMI," willfully and knowingly made

a false statement   in an application for a passport with the intent to induce and secure the issuance of a

passport under the authority of the United States, for his own use and for the use of another, contrary to

the laws regulating the issuance ofpassports and the mles prescribed pursuant to such laws, namely that,

in an Application for a U.S. Passport signed and dated April 18, 2017,the defendant falsely represented

his name to be "Daniel Joseph Bell" and his social security number to be a number that is fully known

by the Grand Jury and identified herein by the last four digits, "6655," and falsely represented himselfto

be a citizen or non-citizen national of the United States, all of which stiatements the defendant knew to

be false.

(False Statement in Application and Use of Passport, in violation of Title 18, United States Code,
Section 1542)



                                                 COUNT SⅨ

          On orabout Ap五 H8,2017,within thc Di面 ct OfColllmbh and dscwhere,defendant ISNIA'IL

I‐   IAMAD THIAB,also known as̀̀ISNIA'EL I‐ IAMAD THIAB,"also knowlll as̀̀ISMAA'EEL

I―   IAMAD THYAAB,''also knowlll aS̀̀ISIIAEL I―          IAMAD THAIB ALKOBYSE,''also knowll as

̀̀ISNIAEL HAMAD THIAB AL― KUBAISI,"also knOwlll as̀̀ALII‐ IAMAD THIAB,"also knowll as

̀̀ALII‐ IAMAD   ALQUBEISY,'also knowlll as̀̀ALII― IAMAD THAIB ALKOBYSE,'also knowll as
             Case 1:20-cr-00241-TFH Document 1 Filed 10/29/20 Page 6 of 9




"DANIEL JOSEPH BELL,"            also knownas   "ISMAEL ALDULAIMI," during       and inrelation to a felony


offense relating to a false statement in the application for a U.S. passport, as specified in Count Five   of

this Indictment, did knowingly transfer, possess, and use, without lawful authority, a means of

identification of another person that is, the defendant's deceased lwin brother, Ali Hamad Thiab, and

such means of identification consisted of the social security number of such person, that is, a social

security number that is fully known by the Grand Jury and identified herein by the last four

digits, "6655-"

    (Aggravated Identity Theft, in violation of Title 18, United States Code, Section 1028A(a)(l)

                                             COTINT SEVEN


         On or about April 18, 2017, within the District of Columbia and elsewhere,            defendant


 ISMA'IL HAMAD THIAB, also known as "ISMA'EL HAMAD THIAB," also known                                  as


 "ISMAA'EEL HAMAD THYAAB," also known                    as   "ISMAEL HAMAD THAIB ALKOBYSE,"

 also known as "ISMAEL       HAMAD THIAB AL-KUBAISI," also known as "ALI HAMAD THIAB,"

 also known as   "ALI HAMAD ALQUBEISY,"            also known as   "ALI HAMAD TFLAIB ALKOBYSE,"

 also known as "DANIEL JOSEPH BELL," also known as "ISMAEL ALDULAIMI,"                           for the

 purpose of obtaining something of value from a person and for other purposes, knowingly,

 willfully, and with the intent to deceive, falsely used a social security account number,

 assigned by the Commissioner           of Social Security (in the exercise of the Commissioner's

 authority under section a05@)(2) of Title 42 of the United States Code to establish and

maintain records) on the basis of false information furnished to the Commissioner of Social

Security by the defendant and by another person, in that, in an Application for a U.S. passport

signed and dated   April   18,   2017,the defendant used a social security account number that is


                                                     6
            Case 1:20-cr-00241-TFH Document 1 Filed 10/29/20 Page 7 of 9



                                                                                      006655,"
 fully known by the Grand Jury and identified herein by the last four digits,                    which

 number the defendant had obtained based                 on false information furnished to         the

 Commissioner of Social Security, namely an Application for a Social Security Number filed

 on September 27,2001, in the name of         Ali Hamad Thiab.

(Social Security Fraud, in violation of Title 42,United States Code, Section a08(a)(7)(A))



                                             COT]NT EIGHT


        On or about February    ll,   2019, within the District of Columbia and elsewhere, defendant

ISMA'IL TIAMAD THIAB, also known as "ISMA'EL FIAMAD THIAB," also known                                 as


"ISMAA'EEL HAMAD THYAAB," also known               as   "ISMAEL HAMAD THAIB ALKOBYSE," also

known as "ISMAEL HAMAD THIAB AL-KUBAISI," also known as "ALI HAMAD THIAB," also

known as "ALI HAMAD ALQUBEISY," also known as "ALI HAMAD THAIB ALKOBYSE," also

known as "DANIEL JOSEPH BELL," also known as "ISMAEL ALDULAIMI," willfi;lly and

knowingly made a false statement in an application for a passport with the intent to induce and secure

the issuance of a passport under the authority of the United States, for his own use and for the use   of

another, contary to the laws regulating the issuance of passports and the rules prescribed pursuant to

such laws, namely that, in an Application for a U.S. Passport signed and dated February 11, 2019, the

defendant falsely represented his name to be "Daniel Joseph Bell" and his social security number to be a

number that is fully known by the Grand Jury and identified herein by the last four digits, "6655," and

falsely represented himself to be a citizen or non-citizen national of the United States, all of which

statements the defendant knew to be false.

(False Statement in Application and Use of Passport, in violation of Title 18,
                                                                               United States Code,
Section 1542)




                                                   7
             Case 1:20-cr-00241-TFH Document 1 Filed 10/29/20 Page 8 of 9




                                              COI.]NT      MI\E


        On or about February      lI,   2019, within the District of Columbia and elsewhere, defendant

ISMA'IL HAMAD THIAB, also known as "ISMA'EL FIAMAD THIAB," also known                                       as


"ISMAA'EEL HAMAD THYAAB," also known                  as   "ISMAEL HAMAD THAIB ALKOBYSE," also

known as "ISMAEL HAMAD THIA.B AL-KUBAISI," also known as "ALI FIAMAD THIAB," also

known as "ALI HAMAD ALQUBEISY," also known as "ALI HAMAD TI{AIB ALKOBYSE," also

known as "DANIEL JOSEPH BELL," also known as "ISMAEL ALDULAIMI," during and in relation

to a felony offense relating to a false statement in the application for a U.S. passport, as specified in Count

Eight of this lndictment, did knowingly transfer, possess, and use, without larn{ul authority, a means of

identification of another person that is, the defendant's deceased t'win brother, Ali Hamad Thiab, and

such means of identification consisted of the social security number of such person, that is, a social

security number that is fully known by the Grand Jury and identified herein by the last four

digits, "6655."

    (Aggravated Identity Theft, in violation of Title 18, United States Code, Section 1028A(a)(l))


                                               COI]NT TEN


          On or about February 11,2019, within the District of Columbia and elsewhere, defendant

 ISMA'IL HAMAD THIAB, also known as "ISMA'EL HAMAD THIAB," also known                                      as


 "ISMAA'EEL HAMAD THYAAB," also known                      as   "ISMAEL HAMAD THAIB ALKOBYSE,"

 also known as "ISMAEL      HAMAD THIAB AL-KUBAISI," also known as "ALI HAMAD THIAB,"

 also known as   "ALI HAMAD ALQUBEISY,"            also known as    "ALI HAMAD THAIB ALKOBYSE,',

 also known as "DANIEL JOSEPH BELL," also known as "ISMAEL ALDULAIMI.,,                              for the
 purpose of obtaining something of value from a person and for other pu{poses, knowingly,
            Case 1:20-cr-00241-TFH Document 1 Filed 10/29/20 Page 9 of 9




 willfully, and with the intent to deceive, falsely used a social security account number,

 assigned by the Commissioner of Social Security (in the exercise of the Commissioner's

 authority under section 405(c)(2) of Title 42 of the United States Code to establish and

 maintain records) on the basis of false information furnished to the Commissioner of Social

 Security by the defendant and by another person, in that, in an Application for a U.S. Passport

 signed and dated February 11,2019,   the defendant used a social security account number that

 is fully known by the Grand Jury and identified herein by the last four digits, "6655," which

 number the defendant had obtained based             on false information furnished to      the

 Commissioner of Social Security, namely anApplication for a Social SecurityNumber filed

 on September 27,2001, in the name of      Ali Hamad Thiab.

(Social Security Fraud, in violation of Title 42, United States Code, Section a08(a)(7)(A))




                                          A TRUE BILL




                                          FOREPERSON




〃           h鶏
in and for the District of Columbia
                                      ″

                                                9
